Motion for leave to appeal dismissed upon the ground that the Appellate Division order, insofar as appealed from, does not finally determine the action within the meaning of the Constitution. An order denying a motion to vacate or modify a prior judgment or order is nonfinal (see, Cohen and Karger, Powers of the New York Court of Appeals § 36), as is an order which merely enforces the terms of a prior judgment or order (see, Cohen and Karger, Powers of the New York Court of Appeals § 43).
Judge Levine taking no part.